Opinion by
Mollison, J.
It was stipulated that the merchandise in question is a synthetic resin having a molecular weight of approximately 80,000, is a medicinal preparation, has therapeutic properties, is chiefly used for medicinal purposes, and is not a drug of either animal or vegetable origin. In plaintiff’s brief, it was pointed out thar the agreed facts established that the merchandise in issue is both a synthetic resin and a medicinal preparation. Citing United States v. Lo Curto & Funk (17 C. C. P. A. 19, T. D. 43319), holding that the provision for “all medicinal preparations” is a designation by use, plaintiff invoked the well-settled rule under the doctrine of relative specificity that in the absence of a contrary legislative intent a designation by use will control classification over an eo nomine or descriptive provision. It was held that no contrary legislative intent appears here. Since the soundness of the application of the rule to the situation at bar apparently was not questioned by the defendant, the claim of the plaintiff was sustained.